737 So. 2d 648 (1999)
John D. McINTYRE, Appellant,
v.
AETNA LIFE INSURANCE COMPANY and Florida Unemployment Appeals Commission, Appellees.
No. 99-1554.
District Court of Appeal of Florida, First District.
August 5, 1999.
*649 John D. McIntyre, pro se, appellant.
Geri Atkinson-Hazelton, General Counsel, Unemployment Appeals Commission, Tallahassee, for appellee Florida Unemployment Appeals Commission.
No appearance for appellee Aetna Life Insurance Company.
PER CURIAM.
John D. McIntyre appeals an adverse order of the Unemployment Appeals Commission. Because his notice of appeal was not timely filed, we are compelled to dismiss this appeal for lack of jurisdiction. However, in light of Mr. McIntyre's assertion that he was not timely furnished a copy of the commission's final order in this case, our dismissal of this appeal is without prejudice to his right to petition the commission to vacate its original order and enter a new, appealable final order, such that the right to appeal may be preserved. See Etienne v. Simco Recycling Corp., 721 So. 2d 399 (Fla. 3d DCA 1998). In this regard, we note for the benefit of the parties that a comparison of the mailing address used by the commission to transmit its order to Mr. McIntyre and the letterhead on his correspondence to this court suggests that the commission's order may well have inadvertently been sent to an incorrect address.
ERVIN, LAWRENCE and BROWNING, JJ., concur.